                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

RALPH BADEAUX                                               CIVIL ACTION

VERSUS                                                      NO. 17-4984

HURRICANE HOLE MANAGEMENT, LLC, ET AL.                      SECTION “B”(5)

                            ORDER AND REASONS

NATURE OF THE MOTION AND RELIEF SOUGHT

      Defendant Hurricane Hole Management, LLC filed a motion for

summary judgment in its favor and the dismissal of plaintiff’s

claims against it.1 Rec. Doc. 61. Plaintiff did not file any

response in opposition.

      For the reasons discussed below,

      IT IS ORDERED that defendant Hurricane Hole Management, LLC’s

motion for summary judgment is GRANTED and plaintiff’s claims

against defendant Hurricane Hole Management, LLC are DISMISSED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The facts of this case are laid out in greater detail in the

recent order and reasons issued on the summary judgment motion

filed    by   defendants   Town   of   Grand   Isle,   Grand    Isle   Police

Department, and Euris Dubois. See Rec. Doc. 70. They are adopted

here in support of the instant order and reasons and summarized

briefly. Plaintiff filed a complaint against defendants, alleging



1 Defendant Grand Isle Police Department, town of Grand Isle, and Euris Dubois
filed a separate motion for summary judgment (Rec. Doc. 60), which is
considered in a separate order (Rec. Doc. 70).

                                       1
excessive      force      in     violation       of    the    Fourth          and    Fourteenth

amendments. Rec. Doc. 1. Plaintiff alleges that he was attacked

and beaten by the Superintendent of the Hurricane Hole and a group

of five unidentified males, outside of the Hurricane Hole in Grand

Isle, Louisiana where he was conducting a waste pickup for his

employer on May 18, 2016. Rec. Doc. 1 at 4. Defendant Hurricane

Hole Management, LLC filed an answer denying plaintiff’s claims

and providing affirmative defenses. Rec. Doc. 39.

       Defendant filed the instant summary judgment motion asserting

that   there    is     no   genuine    dispute         of    material         fact    and   that

plaintiff has no evidence to support his claims. Rec. Doc. 61-2 at

1. Defendant states that              plaintiff has no evidence that any

Hurricane Hole employee was involved in the alleged incident and

that the sole individual employed by defendant on the day the

alleged incident occurred does not match plaintiff’s description.

Rec. Doc. 61-2 at 3.

PARTIES’ CONTENTIONS

       Defendant       Hurricane      Hole       Management,            LLC    asserts      that

plaintiff has no evidence that any Hurricane Hole employee was

involved in the alleged incident. Rec. Doc. 61-2 at 3. Defendant

states that it employed only individual on the date of the alleged

incident,      and   he     is   Caucasian       and    not       of    Latino      descent   as

described by plaintiff, as supported by an affidavit of the owner

of   Hurricane       Hole      Management,       LLC.       Id.    at    4.    Additionally,

                                             2
defendant   asserts    that    it    has       never   employed    a     construction

superintendent or construction crew, and that it did not have a

contract with any construction company on the date of the alleged

incident. Id. Therefore, defendant argues that plaintiff offers no

evidence    in    support     of    its        conclusory   allegation       that   a

superintendent employed by defendant was involved in the incident,

and summary judgment is proper. Id. Plaintiff filed no response in

opposition to defendant’s motion.

LAW AND ANALYSIS

     Summary      judgment    is     appropriate        when      “the     pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     When   the    movant     bears       the     burden    of    proof,    it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

                                           3
movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618. Nonmovant “must go beyond the pleadings and designate

specific facts that prove that a genuine issue of material fact

exists.” Peterson v. Brookshire Grocery Co., 2018 WL 5920410, at

*2 (5th Cir. 2018).

     The Fifth Circuit has held that it is not a district court’s

duty to sift through the record and find evidence to support a

party’s opposition to summary judgment. “A failure on the part of

the nonmoving party to offer proof concerning an essential element

of its case necessarily renders all other facts immaterial and

mandates a finding that no genuine issue of fact exists.” Adams v.

Travelers Indem. Co. of Connecticut, 465 F.3d 156, 164 (5th Cir.

2006).   Therefore,   when   a   plaintiff   fails   to   respond   to   a

defendant’s motion for summary judgment, “the inquiry must be

whether the facts presented by the defendants create an appropriate

basis to enter summary judgment against plaintiff.” Id.

     Plaintiff provides no evidence of a genuine dispute as to

material facts and summary judgment in favor of defendant is

therefore appropriate. Local Rule 56.2 states that “all material

facts in the moving party’s statement will be deemed admitted, for

the purposes of the motion, unless controverted in the opponent’s

                                   4
statement.” Plaintiff did not file any opposition to defendant’s

motion, therefore all the material facts in defendant’s statement

are deemed admitted for purposes of this motion. Defendant states

that plaintiff has no evidence to show that anyone employed by

defendant was involved in the alleged incident, that defendant’s

sole employee on the date of the incident does not match the

description plaintiff gave of the Hurricane Hole employee involved

in the alleged incident, and that defendant has never employed any

construction workers or crew. Rec. Doc. 61-1. Defendant provides

an affidavit by the owner of Hurricane Hole Management, LLC in

support of its statements as well as a transcript of plaintiff’s

deposition   in   which   plaintiff       describes   the   Hurricane   Hole

employee as “of Latino descent.” Rec. Doc. 61-3 at 9. Plaintiff

offers no evidence to support its assertions that a Hurricane Hole

employee was involved in the alleged incident. As discussed above,

because plaintiff bears the burden at trial, defendant may merely

point to an absence of evidence” to support its motion for summary

judgment. Lindsey v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th

Cir. 1994). Plaintiff must go beyond the pleadings and designate

specific facts that prove that a genuine issue of material fact

exists.   Peterson at *2. Plaintiff cannot “cannot defeat summary

judgment with conclusory allegations, unsupported assertions, or

presentation of only a scintilla of evidence.” Peterson at *2. In

this case, plaintiff has not designated any facts to prove that a

                                      5
genuine issue of material facts exists or provided any evidence

that goes beyond conclusory allegations or unsupported assertions.

In his deposition, plaintiff state that other than his assumption

that the man who assaulted him was the superintendent of Hurricane

Hole employee, he has no evidence to support his assertion. Rec.

Doc. 61-3 at 8-9. Additionally, the description plaintiff provides

of the man who assaulted him, does not appear to match the sole

employee of Hurricane Hole at the time of the incident. Rec. Doc.

61-4. Defendant has met its burden of demonstrating an absence of

evidence on plaintiff’s side. Therefore, the evidence would not

allow a reasonable jury to return a verdict for plaintiff, and

summary judgment in defendant’s favor is appropriate.

     New Orleans, Louisiana, this 14th day of December, 2018.


                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                6
